Exhibit 10.1

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of
this 11th day of August, 2014, by and between ISLE OF CAPRI CASINOS, INC., a
Delaware corporation (the “Company”), and ERIC L. HAUSLER (“Employee”).

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement, entered into as of August 6, 2009 (the “Employment Agreement”); and

 

WHEREAS, the parties hereto desire to further amend the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and other
valuable consideration herein expressed, the parties hereto agree as follows:

 

1.                                      Capitalized terms used herein but not
defined herein shall have the meanings set forth in the Employment Agreement.

 

2.                                      The effective date of this Amendment
shall be July 11, 2014.

 

3.                                      Section 1.1 of the Employment Agreement
is hereby deleted in its entirety and replaced with the following:

 

1.1                               Position.  The Company and/or an affiliated
employer of the Company shall employ and retain Employee as its Chief Financial
Officer or in such other capacity or capacities as may be mutually agreed upon
from time to time, and Employee agrees to be so employed, subject to the terms
and conditions set forth herein.  Employee’s duties and responsibilities shall
be those assigned to him or her consistent with being the Chief Financial
Officer.  Employee agrees to discharge such duties in a reasonable and customary
manner.

 

4.                                      Exhibit A to the Employment Agreement is
hereby deleted in its entirety and replaced with the following:

 

EXHIBIT A

COMPENSATION AND BENEFITS

 

The terms of this Exhibit A, as it may be amended from time to time, are
intended to form a part of that certain employment agreement dated August 6,
2009 between Isle of Capri Casinos, Inc. and its affiliates and the employee
named below.

 

Name of Employee:                                    Eric Hausler

 

Date of this Exhibit:                                July 11, 2014

 

Base Compensation:                              $450,000

 

1

--------------------------------------------------------------------------------


 

Bonus Opportunity:                                   70% of base compensation
for FY15

 

Benefits:                                                                                              
During the Employment Term, the Employee shall be eligible to participate in the
pension, medical, dental, disability and life insurance plans applicable to
senior executives of the Company generally in accordance with the terms of such
plans as in effect from time to time.

 

LTIP
Award:                                                                      
Employee will be eligible to participate in the Company’s long-term incentive
plan.

 

5.                                      Except as expressly modified herein, the
Employment Agreement is unchanged.

 

[The remainder of this page has been intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this FIRST AMENDMENT TO EMPLOYMENT
AGREEMENT on the date first above written.

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

By:

/s/ Edmund L. Quatmann, Jr.

 

Name: Edmund L. Quatmann, Jr.

 

Its: Chief Legal Officer

 

 

 

 

 

/s/ Eric L. Hausler

 

Eric L. Hausler

 

3

--------------------------------------------------------------------------------